Comegys, C. J.,
charged the jury:
The promise was a promise by both parties and that as the wife had died the plaintiff could bring suit for himself and wife: Where an action is on a paper writing and is also on general counts no special agreement is necessary: The law does not imply payment of board where the relative is intimate, as for instance, between a father and child; there is no proof before you in this case that any order had been made by the Register of Wills requiring the executor in this case to advertise the grant of letters testamentary to him on the estate of Benjamin Kent, deceased, as provided for in the second paragraph of Section 41 of Chapter 89, Revised Code, 550, 551, and therefore the provisions of third paragraph of the said section could have no application to this case, and consequently notice of the claim in writing was not necessary in this case. It was sufficient in this case if the executor had notice of the claim before the final account was passed and the residue was *375distributed, without its being in writing. The question of the genuineness of the signature lies with the jury and if they believe the signature is not genuine, then the claim is barred by the statute of limitation.
Verdict for the plaintiff.